United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, Pulaski, NY, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-307
Issued: April 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 8, 2007 appellant timely filed an appeal of a March 6, 2007 merit decision
of the Office of Workers’ Compensation Programs which denied her occupational disease claim.
She also timely appealed the Office’s August 8, 2007 nonmerit decision denying her request for
reconsideration on the grounds that the evidence submitted was insufficient to require a merit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant sustained an occupational disease in the
performance of duty; and (2) whether the Office properly refused to reopen her case for further
review of the merits of her claim on the grounds that she did not provide any additional evidence
or legal argument to establish that she sustained an occupational disease.
FACTUAL HISTORY
On December 26, 2006 appellant, then a 43-year-old letter carrier, filed an occupational
disease claim alleging that she sustained a right lower back condition due to carrying her bag

over her shoulder. She stated that she first became aware that her condition was caused or
aggravated by her employment on December 19, 2006.
In a January 8, 2007 letter, the Office informed appellant that additional information was
needed including a detailed description of the alleged factors of employment, and a
comprehensive medical report in support her claim.
Appellant responded in a January 22, 2007 letter in which she explained that the mail
loads are heavy in October, November and December and that she developed back spasms on
December 18, 2006. Medical reports were also submitted. In a December 21, 2006 report,
Dr. Jay Sullivan, Board-certified in family medicine, examined appellant and diagnosed
lumbago/low back pain. He noted that appellant reported having a spasm when she lifted her
bag on December 18, 2006. In a December 22, 2006 report, Dr. Jane Hafner, a chiropractor,
examined appellant and diagnosed lumbar sacral segmental dysfunction, thoracolumbar
segmental dysfunction, lumbar strain and degenerative disc disease. A December 26, 2006 x-ray
of the thoracic spine found mild scoliosis and moderate degenerative disc disease. A
December 27, 2006 work disability certificate restricted appellant to no street work and only
lifting 15 pounds or less.
In a March 6, 2007 decision, the Office denied appellant’s occupational disease claim on
the grounds that the evidence was insufficient to establish that she sustained a low back
condition, finding that there was no diagnosed condition.
On May 1, 2007 appellant requested reconsideration. She stated that her back and
shoulder problems were due to the constant carrying of the mailbag, lifting mail tubs, turning,
twisting, walking and stepping up and down stairs. Appellant submitted a copy of a previously
submitted document. Also submitted was a progress note dated December 22, 2006 and May 4,
2007 from Dr. Hafner who described appellant’s treatments and progress.
On August 8, 2007 the Office issued a nonmerit decision denying reconsideration on the
grounds that appellant did not raise a substantive legal question, or submit any new or relevant
evidence.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.1
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

1

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the condition and employment.
Neither the fact that the condition became apparent during a period of employment, nor an
employee’s belief that the condition was caused by or aggravated by employment conditions is
sufficient to establish causal relationship.3
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a lower back condition causally related to factors of
her federal employment. The Office accepted that the employment events occurred as alleged.
The case therefore rests on a determination of whether appellant’s employment factors caused a
disease or condition. The Board finds that the medical evidence does not establish that appellant
has a diagnosed condition causally related to the accepted employment factors.
The medical reports submitted failed to diagnose a medical condition. Dr. Sullivan
diagnosed lumbago or low back pain. The Board has continuously held that a physician’s mere
diagnosis of pain does not constitute a basis for payment of compensation as pain is a symptom,
not a medical condition.4 Dr. Hafner diagnosed multiple conditions but she is not considered to
be a physician under the Federal Employees’ Compensation Act. Only a physician under the Act
can provide a diagnosis.5 In assessing the probative value of chiropractic evidence, the initial
question is whether the chiropractor is considered a physician under 5 U.S.C. § 8101(2). A
chiropractor is not considered a physician under the Act unless it is established that there is a
spinal subluxation as demonstrated by x-ray to exist.6 Dr. Hafner did not diagnose a subluxation
based on an x-ray; therefore, she is not considered a physician under the Act and her report is of
limited probative medical value. Had she taken an x-ray of appellant’s spine and diagnosed a
subluxation, she would be considered to be a “physician” under the Act.7 As there is no
diagnosis of a medical condition by a physician, there is no evidence of an injury.
Appellant has failed to meet her burden to establish that she sustained a condition
causally related to her employment.

2

Donald W. Wenzel, 56 ECAB 390 (2005).

3

Alberta S. Williamson, 47 ECAB 569 (1996).

4

Robert Broome, 55 ECAB 339 (2004).

5

5 U.S.C. § 8101(2).

6

Mary A. Ceglia, 55 ECAB 626 (2004).

7

Id.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act8 does not entitle a claimant to a review of an Office decision
as a matter of right.9 The Act does not mandate that the Office review a final decision simply
upon request by a claimant.10
To require the Office to reopen a case for merit review under section 8128 (a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.11
ANALYSIS -- ISSUE 2
The Office is required to reopen a case for merit review if an application for
reconsideration or if appellant demonstrates that the Office erroneously applied a specific point
of law, puts forth relevant and pertinent new evidence or presents a new relevant legal argument.
Appellant did not argue that the Office erroneously applied a point of law. She submitted
evidence that was new but it was not relevant and pertinent. Evidence previously considered by
the Office is not deemed to be relevant and pertinent. The only new evidence submitted after the
merit decision was a progress note from Dr. Hafner. As explained previously, a chiropractor is
only considered to be a “physician” under the Act if she diagnoses subluxation as supported by
an x-ray.12 Therefore, the progress note is not relevant to the issue at hand, whether appellant
sustained a condition as a result of her employment factors. As appellant did not submit any
relevant and pertinent new evidence, she is not entitled to merit review by the Office.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty. The Board also finds that the Office properly
denied merit review.

8

5 U.S.C. § 8128(a).

9

Darletha Coleman, 55 ECAB 143 (2003).

10

Donna M. Campbell, 55 ECAB 241 (2004).

11

20 C.F.R. § 10.606(b)(2)(iii) (2004).

12

See Mary A. Ceglia, supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the August 8 and March 6, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 28, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

